DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 07/20/2022 has been entered. Claims 1-2, 4-11, and 13-17 remain pending in the application, and claims 3 and 12 are cancelled. Applicant’s amendments to the claims have overcome each interpretation of the rejection previously set forth in the Non-Final Office Action mailed 01/26/2022.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the previous interpretation of the reference applied in the prior rejection of record (Houser 391/Houser 364) for any teaching or matter specifically challenged in the argument.  Arguments directed to the claims as amended are addressed in the body of the rejection below. A rejection of Price in view of Lohmeier is outlined below.
Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“processing unit…configured to determine a force exerted” in claim 8; For examination purposes the processing unit is being interpreted based on ¶0048 of the specification as a spectrometer and calculating device and structural equivalents thereof.
“processing unit…configured to relate the force exerted” in claim 11; For examination purposes the processing unit is being interpreted based on ¶0048 of the specification as a spectrometer and calculating device and structural equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 4-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US PGPub 2013/0324999), hereinafter known as “Price.” in view of Lohmeier (US PGPub 2015/0173840).
	With regards to claim 1, Price discloses (Figures 1-2 and 7; paragraph 75 – “it should be understood that any one or more of the teachings, expressions, embodiments, examples, etc. described herein may be combined with any one or more of the other teachings, expressions, embodiments, examples, etc. that are described herein. The above-described teachings, expressions, embodiments, examples, etc. should therefore not be viewed in isolation relative to each other. Various suitable ways in which the teachings herein may be combined will be readily apparent to those of ordinary skill in the art in view of the teachings herein. Such modifications and variations are intended to be included within the scope of the claims”) a surgical instrument 100 comprising: 
	a distal part 180, wherein the distal part 180 comprises an elongated shaft 172, at least one working element 182/184 and an actuation rod 560 (element disclosed in figure 7, combined with the embodiment of figure 2), wherein the at least one working element 182/184 is movably mounted on a distal end of the shaft 172 (see figure 2 for pivoting movement of 182/184; paragraphs 22 and 36 – clamp arm (184) operable to pivot at the proximal end of transmission assembly (170)) and wherein a first end of the actuation rod 560 is connected to the at least one working element 182/184 (the combination of the actuation rod 560 of figure 7 onto the surgical instrument of figure 2 would result similarly to how figure 1 is disclosed where 22 is to connect to 90; paragraph 22),
	a proximal part 160, wherein the proximal part is releasably connected to the distal part 180 (see detachable disclosed in figures 1 and 7; paragraph 22) and wherein the proximal part 160 comprises an actuator device 162/164 wherein the actuator device 162/164 comprises an actuation rod connector 510/512 releasably and directly connected to a second end of the actuation rod 560 (actuation rod connector 510/512 and actuation rod 560 disclosed in figure 7, would be combined with the embodiment of figure 2 within the actuator device 162/164), wherein the actuator device 162/164 is configured to move the at least one working element 182/184 with respect to the shaft 172 by movement of the actuation rod 560 (paragraphs 22, 39, and 55-56), and 
	a sensor 80 (element disclosed in figure 1, would be combined with the figure 2 embodiment) arranged to transmit a signal that is representative for a force exerted on the at least one working element 182/184 by tissue in contact with the at least one working element 182/184 (paragraph 27),  
	wherein the actuator device 162/164 comprises a trigger 168 to transfer an actuation movement of a user to the actuation rod connector 510/512 of the actuator device 162/164 (paragraphs 39 and 65).
	Price is silent wherein the sensor is arranged on the actuation rod connector to reduce friction in force transfer between the at least one working element and the sensor.  
	However, being reasonably pertinent to the particular problem with which Applicant is concerned with, Lohmeier teaches (Figures 34-36) wherein the sensor 31 is arranged on the actuation rod connector 11 to reduce friction in force transfer between the at least one working element 2.1 and the sensor 31 (see figure 34 where sensor 31 is located on the proximal end of the instrument 20 away from the working end 2.1; paragraph 261).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical instrument of Price to include the sensor on the actuator rod connector as taught by Lohmeier for the purpose of protecting the sensor by having it away from the distal end of the device to prevent unwanted damage or interference with the sensor.
	With regards to claim 4, Price/Lohmeier disclose the surgical instrument as claimed in claim 1. Lohmeier further teaches wherein the actuation rod connector 11 comprises a thinned section (narrower center or 11; see figure 34), having a substantially smaller cross sectional area than the cross sectional area in the remainder of the connection element 11 (see figure 34) and wherein the sensor 31 is arranged at the thinned section (see figure 34 and paragraph 266).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Price/Lohmeier to have the actuation rod connector comprise a thinned section having a substantially smaller cross sectional area than the cross sectional area in the remainder of the actuation rod connector such that the sensor is arranged at the thinned section as taught by Lohmeier, for the purpose of further protecting the sensor by having it in a recess to prevent unwanted damage or interference with the sensor.
	With regards to claim 5, Price further discloses wherein the sensor 80 is configured to measure mechanical strain in the actuation rod connector 510/512 of the actuator device (paragraphs 27 and 69).  
	With regards to claim 6, Price further discloses wherein the mechanical strain in the actuation rod connector of the actuator device is representative for the force exerted on the at least one working element (paragraph 27 – “a plurality of strain gauges may be positioned about shaft (22) to determine the orientation of the force. In addition, second sensor (80) may be used to also determine the magnitude of force applied to end effector (90)”).  
	With regards to claim 7, Price further discloses wherein the distal part 180 is sensor-free (paragraph 31 – “moreover, it should be understood that in some versions, end effector sensor (98) may be omitted entirely”, therefore the distal part may not comprise of a sensor).
	With regards to claim 8, Price further discloses a processing unit 40 (element disclosed in figure 1, would be combined with the figure 2 embodiment within the proximal part 160; paragraph 23; element 40 is a structural equivalent to a spectrometer because it receives input from a signal and outputs a result), and wherein the processing unit 40 is configured to determine the force exerted on a working element 182/184 on the basis of the signal of the sensor 80 (paragraphs 26-27).
	With regards to claim 9, Price further discloses a position sensor 30 (element disclosed in figure 1, would be combined with the figure 2 embodiment within the proximal part 160) is arranged in the proximal part 12 (figure 1, paragraphs 22 and 24) and wherein the position sensor 30 is configured to transmit a signal that is representative for a position of the at least one working element 90/182/184 with respect to the elongated shaft 172 of the distal part 180 (paragraph 24).
	With regards to claim 10, Price further discloses wherein the surgical instrument 10 comprises a housing (casing of the proximal part) and wherein the position sensor 30 is configured to measure the position of the actuator device 14/164/502 with respect to the housing (paragraph 24 – measures orientation and motion of the whole instrument 10 relative to a baseline orientation and/or motion).  
	With regards to claim 11, Price further discloses wherein the surgical instrument comprises a processing unit 40 (paragraph 23; element 40 is a structural equivalent to a spectrometer because it receives input from a signal and outputs a result), and wherein the processing unit 40 is configured to relate a force exerted on a working element 90/182/184 (signal from sensor 80) to the position (paragraph 25) of the at least one working element 90/182/184 with respect to the elongated shaft 172 of the distal part 180/550. 
	With regards to claim 13, Price further discloses wherein the actuator device 162/164 comprises an actuator 20 (element disclosed in figure 1, would be combined with the figure 2 embodiment within the proximal part 160), and wherein the actuator 20 is configured to move the actuation rod connector 510/512 of the actuator device 162/164 (paragraphs 22 and 55-56).  
	With regards to claim 14, Price further discloses wherein a processing unit 40 is configured to control the actuator 20, dependent on the value of the force exerted on the at least one working element and a value from the position  of the at least one working element with respect to the elongated shaft of the distal part (paragraphs 25-27).
	With regards to claim 15, Price further discloses wherein the at least one working element 182/184 is a forceps (figure 2 – clamp arm 184 pivots over 182 in a manner such as a forceps).
	With regards to claim 16, Price further discloses a method to determine the force exerted on the at least one working element of a surgical instrument of claim 8 (see claim 8 above) comprising the steps of: 
	receiving by the processing unit 40 of the signal that is representative for the force exerted on the at least one working element 182/184 (paragraphs 27 and 69), and 
	determining by the processing unit 40, optionally by calculating, the force that is exerted on the at least one working element 182/184 on the basis of the signal (paragraphs 27 and 69).
	Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Price/Lohmeier as applied to claim 1 above, and further in view of Davies et al. (US 2013/0345598 A1).
	With regards to claims 2 and 17, Price/Lohmeier disclose the surgical instrument as claimed in claim 1. Price/Lohmeier are silent regarding the sensor as an optical sensor; and the sensor is a Fibre Bragg Grating sensor.
	However, being reasonably pertinent to the particular problem with which Applicant is concerned with, Davies teaches a sensor that is an optical Fibre Bragg Grating sensor (paragraph 21).
	Therefore, the substitution of one known sensor (pressure sensing Fibre Bragg Grating sensor as taught in Davies) for another (pressure sensor as taught in Price/Lohmeier) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Davies teaches that a Fibre Bragg Grating sensor is suitable for sensing pressure and the substitution of the Fibre Bragg Grating sensor as taught in Davies would have yielded predictable results, namely, a sensor of Price/Lohmeier that would sensor the force applied to the trigger and the working element. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        11/21/2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771